DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 101 because it is directed toward a computer readable storage medium that does not include language to suggest that it is non-transitory. A computer readable storage medium should be a tangible device and not to be construed as being transitory signals per se, such as radio waves or other freely propagating electro-magnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (for example, light pulses passing through a fiber-optic cable), or other electrical signals transmitted through a wire. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca et al. (hereinafter “DeLuca”), US Pub. No. 2018/0325441, in view of Mu, US Pub. No. 2019/0000244.
Regarding claim 1, DeLuca teaches a control method of an iGallery (fig. 2), comprising: determining identity information of a viewer in front of the iGallery (fig. 6 and accompanying text); based on a preset target emotion state and the identity information, invoking a pre-stored control instruction corresponding to the identity information in the target emotion state (fig. 6, elements 810, 811, 812, 813; [0026, 0039]); and controlling the iGallery to correspondingly adjust a display of the iGallery in accordance with the control instruction that was invoked (figs. 2, 6; in particular, DeLuca teaches adjusting the progress bar messaging on the display in accordance with user emotion).
Although DeLuca teaches adjusting a display and messaging on a display based on user emotion, DeLuca doesn’t specifically state iGallery (according to broadest reasonable interpretation, examiner is reading iGallery as an image display).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the progress bar of DeLuca to include the different picture images of Mu according to a user’s identity and/or emotional state. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 2, DeLuca teaches determining a current emotion state of the viewer of a same identity information while viewing the iGallery that was adjusted (fig. 6); determining whether the current emotion state reaches the target emotion state (fig. 6, anger, sadness, surprise, and happiness); responsive to the current emotion state not reaching the target emotion state, changing the control instruction corresponding to the identity information based on a plurality of alternative control instructions corresponding to the preset target emotion state, and re-controlling the iGallery to correspondingly adjust the display in accordance with the control instruction that was changed, to determine a current emotion state of the viewer of the same identity information once more ([0026-0030]); and responsive to the current emotion state reaching the target emotion state, storing a current control instruction as the control instruction corresponding to the identity information ([0042-0044]).
Regarding claim 6, DeLuca teaches wherein the determining identity information of the viewer in front of the iGallery comprises: obtaining feature information of the viewer in front of the iGallery (fig. 6); determining whether a piece of feature information matching with the feature information of the viewer exists among feature information that has been stored 
Regarding claim 7, DeLuca teaches wherein the invoking the pre-stored control instruction corresponding to the identity information in the target emotion state comprises: invoking a pre-stored initial control instruction ([0042-0044]).
Regarding claim 8, DeLuca teaches wherein the initial control instruction is one of a plurality of alternative control instructions corresponding to the preset target emotion state ([0042-0044]).
Regarding claim 9, it is a system of claim 1 and is rejected on the same grounds presented above.
Regarding claim 10, DeLuca teaches an emotion confirmer configured for determining a current emotion state of the viewer of a same identity information while viewing the iGallery that was adjusted (fig. 7, emotional analysis tool 17); a data processor configured for determining whether the current emotion state reaches the target emotion state (fig. 7, facial expression analyzer 19); a memory configured for storing a current control instruction as the control instruction corresponding to the identity information responsive to determining that 
Regarding claim 11, DeLuca teaches wherein the emotion confirmer is configured for determining a current emotion state of the viewer of the same identity at fixed time intervals ([0020]).
Regarding claim 15, it is a computer readable medium of claim 1 and is rejected on the same grounds presented above.
Claims 3-5 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over DeLuca in view of Mu as applied to claim 2 above, and further in view of Paterson et al. (hereinafter “Paterson”), US Patent No. 10,437,332.
Regarding claim 3, DeLuca and Mu fail to explicitly teach obtaining brain wave information of the viewer; determining a brain wave frequency of the viewer based on the brain wave information; and determining the current emotion state of the viewer according to a preset correspondence between a brain wave band division and the current emotion state.
However, in the same field of endeavor, Paterson teaches a device that measures brain patterns to determine emotional state (see figs. 3, 4, and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify DeLuca to utilize brain patterns to determine 
Regarding claim 4, DeLuca teaches wherein determining the current emotion state of the viewer of the same identity information while viewing the iGallery that was adjusted comprises: obtaining external morphology information of the viewer (fig. 6); and revising the current emotion state of the viewer that was determined depending on the external morphology information ([0031, 0039]).
Regarding claim 5, DeLuca teaches wherein the obtaining external morphology information of the viewer comprises: obtaining facial expression information of the viewer (fig. 6).
Regarding claim 12, it has similar limitations to those of claim 3 and is rejected on the same grounds presented above.
Regarding claim 13, it has similar limitations to those of claim 4 and is rejected on the same grounds presented above.
Regarding claim 14, DeLuca teaches wherein the external morphology collector comprises: an image capturer configured for obtaining facial expression of the viewer, and/or obtaining body movement information of the viewer (fig. 7, webcam 21).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622